Title: General Orders, 27 June 1780
From: Washington, George
To: 



Head Quarters Ramapough [N.J.] Tuesday June 27th 1780
Parole Maryland  Countersigns Perth: Po.Watchword Cannon

[Officers] For this Day[:] Colonel W. Stewart[,] Major C. Stewart[,] Brigade Major Van Laër
The Guards to be Paraded at two o clock this afternoon.

After Orders
The Board of General Officers appointed to settle rank between Colonels Hazen and Livingston having reported on the admission of the Parties that the Commission of Colonel Hazen was dated the 22d day of January 1776 and that Colonel Livingston produced one dated the 20th of November 1775 and a Written Warrant and Instructions from Brigadier General Montgomery of the same date for raising a regiment; That Congress by a subsequent Resolution on the 8th of January following approved the appointment of Colonel Livingston by General Montgomery; That by another Resolution of the 15 of August in the same year they ordered a Colonel’s Commission to be given to him “He having been appointed a Colonel of a Regiment by General Montgomery” and that in the opinion of the Board Colonel Livingston ought to have rank as Colonel from the 20th of November 1775 agreeable to the Appointment of General Montgomery.
The Commander in Chief confirms the opinion of the board and Colonel Livingston is to take rank of Colonel Hazen.
The same Board having taken into Consideration at the request of the Parties the rank of their regiments have reported the same to be in favor of Colonel Hazen’s which the Commander in Chief likewise approves and the regiments are to rank accordingly.
[Officers] Of the Day Tomorrow[:] Colonel Craige[,] Major Reid[,] Brigade Major Church

